t c memo united_states tax_court tam n huynh petitioner v commissioner of internal revenue respondent docket no filed date bruce eb gardner for petitioner roger w bracken for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative and litigation costs filed pursuant to sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code as amended however references - - to sec_7430 are to that section in effect when the petition was filed date all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in alexandria virginia at the time the petition was filed with the court petitioner is the father of three children who were respectively and years of age at the time of the hearing date petitioner and his ex-wife who is the mother of the children divorced in the divorce decree granted petitioner custody of their two sons and his ex-wife custody of their daughter during petitioner was self-employed as a manicurist petitioner timely filed a federal_income_tax return on which he reported total income of dollar_figure on the tax_return petitioner listed his filing_status as head_of_household claimed dependency_exemption deductions for his three children and claimed an earned_income_credit of dollar_figure petitioner also claimed an income_tax refund of dollar_figure by letter dated date the examination letter respondent informed petitioner that we are examining your federal_income_tax return for and find we need documentation to verify certain items respondent requested that petitioner mail documentation to verify the claimed dependency_exemptions head_of_household status and earned_income_credit petitioner responded to the examination letter by mailing various documents to respondent after reviewing the documents respondent concluded that the information submitted by petitioner was insufficient to verify the items under examination by letter dated date the proposed_adjustment letter respondent proposed a deficiency of dollar_figure in petitioner’s federal_income_tax the proposed deficiency was predicated on a change in petitioner’s filing_status from head_of_household to single the disallowance of the three dependency_exemptions and the partial_disallowance of the earned_income_credit the proposed_adjustment letter informed petitioner that he had not submitted all of the documentation that respondent had requested the letter also listed each item that respondent still reguired for verification petitioner responded to the proposed_adjustment letter by mailing various documents to respondent after reviewing the documents respondent concluded that they were insufficient to verify the items under examination by letter dated date the may 11th letter respondent so informed petitioner respondent also repeated his request for documentation establishing that petitioner’s children lived with petitioner for more than months of and a record of funds that petitioner spent in support of his children respondent also informed petitioner that any further supporting documents or information q4e- that petitioner wished respondent to consider should be received within days of the date of the may 11th letter by a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax petitioner hired counsel to represent him in date the petition was filed date respondent’s answer was filed date on date respondent assigned the case to an appeals officer on date the appeals officer spoke with petitioner’s counsel about settling the dispute the following day the appeals officer mailed a letter to petitioner’s counsel proposing that respondent would concede the earned_income_credit issue if petitioner conceded the dependency deductions and head_of_household filing_status issues on date the appeals officer received a letter from petitioner’s counsel suggesting that she agree to concede all three issues attached to the letter were documents concerning petitioner’s public assistance dependency deductions and filing_status after reviewing the letter and documents the appeals officer did not alter her settlement position in date the appeals officer forwarded the case to respondent’s district_counsel office for trial preparation after reviewing the case the district_counsel office offered to settle the dispute with petitioner on the same terms that had - - been proposed by the appeals officer at calendar call date the parties filed a stipulation in which they resolved all of the issues raised in the notice_of_deficiency the stipulation did not differ from the settlement offers that the appeals and district_counsel offices previously had made specifically the parties stipulated that for petitioner is not entitled to any dependency_exemptions for his three children petitioner is not entitled to head_of_household filing_status but rather to single filing_status and petitioner is entitled to an earned_income_credit in the amount claimed by petitioner on his federal_income_tax return based on two qualifying children the stipulation resulted in a tax_deficiency of dollar_figure for at calendar call petitioner also filed a motion for an award of reasonable administrative and litigation costs motion for costs reguesting an award of dollar_figure subsequently petitioner filed a supplement to the motion for costs in which he raised his previous request to dollar_figure on date respondent filed a response to petitioner’s motion for costs and supplement thereto in the response respondent disputed petitioner’s allegations that respondent’s position was not substantially justified that petitioner did not unreasonably protract the proceedings and that the costs requested were reasonable -- - on june and petitioner filed a motion in limine and a motion to strike respectively in these motions petitioner sought to exclude from evidence the declaration of the appeals officer and the exhibits attached thereto on date respondent filed responses objecting to these motions the court subsequently denied both petitioner’s motion in limine and motion to strike on date petitioner filed a reply to respondent’s response to petitioner’s motion for costs petitioner argued among other things that at the time respondent sent the notice_of_deficiency to petitioner petitioner had already provided respondent with enough documentation to resolve the issues conclusively in favor of petitioner on date petitioner filed a supplement to his reply to respondent’s response to petitioner’s motion for costs the supplement reiterated his request for an award of reasonable administrative and litigation costs and also detailed a summary of litigation costs totaling dollar_figure incurred between date and date presumably this request for costs was in addition to his previous request of dollar_figure which he previously made in his supplement to his motion for costs filed on date - discussion in general sec_7430' allows a taxpayer who is a prevailing_party in an administrative or court_proceeding brought against the united_states in connection with the determination collection_or_refund_of_any_tax to recover reasonable administrative and litigation costs incurred in such proceeding sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party exhausted available administrative remedies and did not unreasonably protract the court_proceeding sec_7430 b c similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding sec_7430 b c a taxpayer qualifies as a prevailing_party only if the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented the taxpayer satisfies the applicable net ' we apply sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 the amendments made by rra to sec_7430 apply to costs incurred or services performed after date since petitioner’s counsel neither incurred costs nor performed services for petitioner until date the rra amendments clearly apply to this case --- - worth requirement and the commissioner fails to establish that his position was substantially justified sec_7430 a and b the parties agree that petitioner exhausted his administrative remedies substantially prevailed with respect to the amount in controversy and meets the applicable net_worth requirement the remaining issues are whether respondent’s position in the administrative and court proceedings was substantially justified whether petitioner unreasonably protracted any portion of such proceedings and whether the amount of administrative and litigation costs petitioner seeks is reasonable respondent bears the burden of proving that his position was substantially justified while petitioner bears the burden_of_proof with respect to all other requirements sec_7430 b rule e 108_tc_430 the supreme court has interpreted substantially justified to mean justified to a degree that could satisfy a reasonable person 487_us_552 construing similar language in the equal_access_to_justice_act u s c sec d a respondent’s position need not be correct to be substantially justified it need only have a reasonable basis in law and fact id pincite n whether --- - respondent acted reasonably ultimately turns upon those available facts which formed the basis for the position taken in the notice_of_deficiency and during the litigation as well as upon any legal precedents related to the case maggie mgmt co v commissioner supra pincite the fact that respondent eventually loses or concedes a case is not determinative 92_tc_760 however it is a factor that may be considered 931_f2d_1044 5th cir for purposes of the administrative proceedings in this case respondent’s position is that which was articulated in the notice_of_deficiency dated date see sec_7430 b for purposes of the court proceedings in this case respondent’s position is that which was set forth in the answer to the petition filed on date see maggie mgmt co v commissioner supra pincite ordinarily we consider the reasonableness of each of these positions separately id here however we need not consider them separately because there is no indication that respondent’s position changed or that respondent became aware of any additional facts that rendered his position any less justified between the issuance of the notice_of_deficiency and the filing of the answer to the petition see id pincite pittman v commissioner tcmemo_1999_389 dependency_exemptions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support during the calendar_year was received from the taxpayer eligible individuals who may be claimed as dependents include a son or daughter of the taxpayer sec_152 a when a child’s parents are divorced sec_152 e provides a special rule to determine which one of them if either is entitled to the dependency_exemption that section provides that if a child received over half of his support from his divorced parents and such child is in the custody of one or both of his parents for more than one-half of the calendar_year then the parent having custody for a greater portion of the calendar_year is entitled to the dependency_exemption ’ see sec_1_152-4 income_tax regs sec_1_152-4t temporary income_tax regs fed reg date to the effect that sec_152 provides an exception to the rules stated above that section allows the dependency_exemption to the noncustodial_parent when the custodial_parent agrees to release the exemption to obtain the advantage of this exception the noncustodial_parent must obtain from the custodial_parent a written declaration that he or she will not claim such child as a dependent for any taxable_year beginning in such calendar_year and the noncustodial_parent must attach the written declaration to his or her tax_return sec_152 sec_152 and the regulations concerning that section are inapplicable where both parents combined do not provide more than one-half the child’s total support during the year in question in applying the support_test we evaluate the amount of support furnished by the taxpayer or the taxpayer and his former wife in the case of divorced parents as compared to the total amount of support received by the claimed dependent from all sources 554_f2d_564 2d cir affg 64_tc_720 sec_1_152-1 income_tax regs the taxpayer must initially demonstrate by competent evidence the total amount of support furnished by all sources for the taxable_year at issue 56_tc_512 otherwise the taxpayer cannot be said to have established that he provided more than one-half of the support for the claimed dependent id pincite support provided by a third party such as a federal or state_agency 1s not considered support furnished by the taxpayer see eg 644_f2d_2 5th cir affg tcmemo_1980_111 61_tc_685 affd 514_f2d_1095 7th cir williams v commissioner tcmemo_1996_126 affd without published opinion 119_f3d_10 11th cir petitioner reported total income of dollar_figure on his -- federal_income_tax return petitioner sent documents to respondent showing that during he received public assistance of dollar_figure from the fairfax county department of human development fcdhd and that during the period between date and date petitioner received housing assistance of dollar_figure from the u s department of housing and urban development hud petitioner did not send to respondent any documents that showed how much assistance he received from hud prior to date respondent’s position in the administrative and litigation proceedings was that petitioner did not establish that he furnished over half the support of his three children during respondent received the following documentation from petitioner in support of petitioner’s claimed dependency_exemptions an account ledger maintained by the apartment building where petitioner lived indicating that petitioner paid rent of dollar_figure each month during monthly phone bills ranging from dollar_figure to dollar_figure during and an account statement indicating that during petitioner’s monthly utility bills ranged from dollar_figure to dollar_figure prior to adjustment for energy assistance on this record we conclude that respondent’s position denying petitioner dependency_exemptions for his children during - - was substantially justified the documents that petitioner sent to respondent failed to establish that his children received over half of their support from petitioner during petitioner furnished no evidence that his ex-wife provided any support for the children during and the record does not include any indication of the amount of support if any that she may have provided moreover the record does not indicate that petitioner’s ex-wife signed a waiver of her right to claim a deduction for support of the child of whom she was awarded custody in the divorce and no such waiver was attached to petitioner’s tax_return as required by sec_152 petitioner’s failure to show how much assistance he received from hud during justified respondent’s disallowance of petitioner’s claimed dependency_exemptions even on the assumption that petitioner’s assistance from hud did not significantly change from to petitioner’s combined public assistance from hud and fcdhd during nearly equaled his total income of dollar_figure the other documents that petitioner submitted in support of his claimed dependency deductions did not establish that petitioner’s children received over half of their support from petitioner and his wife during head_of_household filing_status sec_2 defines a head_of_household as including an individual taxpayer who is not married at the close of the taxable_year and who maintains as his home a household that constitutes for more than one-half of such year the principal_place_of_abode of the taxpayer’s child other provisions of sec_2 are not relevant to this case a taxpayer is entitled to head_of_household filing_status only if he pays more than half the cost of maintaining the household during the year sec_2 the cost of maintaining a household consists of the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants sec_1_2-2 income_tax regs such expenses include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises but do not include the cost of clothing education medical treatment vacations life_insurance and transportation id respondent’s position in the administrative and litigation proceedings was that petitioner did not establish that he maintained as his home a household that constituted for more than one-half of the principal_place_of_abode of his children and that petitioner did not establish that he paid over half the cost of maintaining the household during as stated above the documents that petitioner sent to respondent showed that petitioner received housing assistance from hud of dollar_figure during the period between date - - and date but did not show how much housing assistance he received from hud prior to date on the assumption that petitioner’s housing assistance from hud did not significantly change from to petitioner’s housing assistance from hud nearly matched his total income of dollar_figure during we hold that respondent was substantially justified in concluding that petitioner failed to provide sufficient documentation to establish that he paid over half the cost of maintaining the household during brarned income credit sec_32 provides that subject_to limitations in the case of an eligible_individual an earned_income_credit shall be allowed against the individual’s income_tax_liability sec_32 a defines an eligible_individual as either any individual who has a qualifying_child for the taxable_year or any other individual who does not have a qualifying_child for the taxable_year if the individual’s principal_place_of_abode is in the united_states for more than one-half of such taxable_year the individual is at least years of age but has not reached years of age before the close of the taxable_year and the individual is not a dependent for whom a deduction is allowable - under sec_151 to another taxpayer in the same year a gualifying child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_32 c a as set forth in the notice_of_deficiency a portion of petitioner’s claimed earned_income_credit was denied because respondent determined that petitioner failed to establish that any of his children had the same principal_place_of_abode as petitioner for more than one-half of in support of petitioner’s claim that his children lived with him for more than one-half of petitioner sent to respondent the following documents a handwritten letter from an administrative assistant of petitioner’s apartment building dated date addressed to whom it may concern mr huyn sic rent for the year of was his family_member is viet huyhn sic thuy huynh and van huynh three certifications of enrollment each dated date issued by schools in virginia for the school year listing petitioner’s address as the current address of his children report cards for each of his children for the period of date to date letters dated date from dr duc m ngo a physician who practiced in fairfax an eligible_individual with a qualifying_child is entitled to a larger credit than is an eligible_individual without a qualifying_child see sec_32 and b - - virginia stating that petitioner’s children had been under his medical_care since date and a document entitled owner’s certification of compliance with hud’s tenant eligibility and rent procedures with an effective date of date which listed petitioner and his three children as occupants of the household from the limited information in these documents we are satisfied that respondent had a reasonable basis for his position that petitioner did not establish that his children lived with him for more than one-half of the hud certification document establishes that petitioner’s children lived with him during the last month of the children’s report cards and certifications of enrollment indicate that they lived with petitioner as early as date however none of the documents establish that his children lived with him prior to date the copy of the administrative assistant’s handwritten note is wrong about the amount of rent and inaccurate about the name of at least one of petitioner’s children and it is a hearsay document that we consider unworthy of belief similarly the document from the doctor is approximate on its face and does not establish the children’s residence in despite having a reasonable basis for disallowing petitioner’s claimed earned_income_credit the appeals officer -- - in an effort to settle the dispute offered to concede the earned_income_credit issue in exchange for petitioner’s concessions of the dependency_exemptions and head_of_household filing_status issues petitioner refused the offer after months of correspondence anda transfer of the case to respondent’s district_counsel office for litigation preparation the parties settled the dispute on the same terms that respondent had originally offered and had continued to offer throughout the proceedings petitioner argues that the appeals officer’s decision to concede the earned_income_credit issue at an early stage in the litigation shows that petitioner had furnished sufficient documentation to establish that he was entitled to the earned_income_credit on the contrary the documents that petitioner submitted did not establish that his children lived with him for more than one- half of the appeals officer’s offer to concede the earned_income_credit issue reflects respondent’s attempt to settle the matter expeditiously--not a conclusion by respondent that petitioner had established his entitlement to the earned_income_credit respondent’s proposed concession was conditioned on petitioner’s conceding the remaining issues we note that even if respondent had not conditioned his concession of the earned_income_credit issue on petitioner’s concession of the other -- issues the commissioner’s concession of an issue by itself is not determinative in the inquiry of whether his position was substantially justified 106_tc_76 petitioner also contends that even if the documentation that he submitted to respondent was insufficient to establish that his children lived with him for more than months of respondent independently should have investigated the matter for petitioner ’ on the contrary it is not unreasonable for the commissioner to require a taxpayer to corroborate a claim concerning dispositive and unresolved facts 83_tc_822 vacated and remanded on another issue 787_f2d_637 d c cir see williams v commissioner tcmemo_1997_541 affd without published opinion 176_f3d_486 9th cir simpson v commissioner tcmemo_1995_194 the in the present case petitioner never did provide evidence to establish that his children lived with him for more than months of petitioner did not even appear at the hearing on this matter petitioner’s counsel did not obtain the required evidence or arrange for petitioner to be present at the hearing under the present condition of the record not only was respondent’s position reasonable with respect to the issue as to petitioner’s entitlement to the earned_income_credit but that issue well might have been decided for respondent if respondent had not conceded it as part of the overall settlement of the case - - commissioner is not required to concede a case until he receives the documentation necessary to prove a taxpayer’s contentions brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir conclusion we conclude that respondent had a reasonable basis in fact and law for all issues raised in the notice_of_deficiency and therefore his position was substantially justified thus petitioner is not a prevailing_party and is not entitled to an award of administrative or litigation costs under sec_7430 based on the foregoing we need not consider whether petitioner unreasonably protracted any portion of the proceedings or whether the amount of administrative and litigation costs claimed by petitioner is reasonable to reflect the foregoing an appropriate order and a_ decision as stipulated by the parties will be entered
